UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund > The municipal bond market slid lower in a tumultuous first quarter of the fiscal year before snapping back vigorously in the ensuing nine months. > For the year ended November 30, 2011, Vanguard Ohio Tax-Exempt Money Market Fund returned 0.09%, as the Federal Reserve extended its low-interest-rate policy for short-term assets until at least 2013. > Shares of Vanguard Ohio Long-Term Tax-Exempt Fund returned 5.81%, lagging the return of the fund’s benchmark index but ahead of the average return of its peers. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Ohio Tax-Exempt Money Market Fund. 12 Ohio Long-Term Tax-Exempt Fund. 25 About Your Fund’s Expenses. 44 Glossary. 46 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.03% 0.05% 0.09% 0.00% 0.09% Ohio Tax-Exempt Money Market Funds Average 0.00 Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Ohio Long-Term Tax-Exempt Fund 3.11% 5.09% 4.20% 1.61% 5.81% Barclays Capital 10 Year Municipal Bond Index 7.68 Ohio Municipal Debt Funds Average 4.63 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ohio Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard Ohio Long-Term Tax-Exempt Fund $11.92 $12.09 $0.478 $0.021 1 Chairman’s Letter De ar S har e h o ld e r , Your fund’s fiscal year, which ended November 30, 2011, began inauspiciously. The turbulence in the municipal bond market that characterized the closing months of the 2010 fiscal year spilled over into the first quarter of this reporting period. By spring, however, the market had regained its footing, and it bounced back strongly for the remainder of the year. F o r t h e 1 2 m o n t hs , Vanguard O hi o L o ng
